Title: To John Adams from James Searle, 22 April 1781
From: Searle, James
To: Adams, John



Sir
Amsterdam 22d. April 1781

Having recieved so many proofs of your Friendship and Civility to me personally, and being fully convinced as I am of your Ardent desire to be usefull to your Country and to render every Service in your power to each individual State, I beg leave as Agent for the State of Pennsylvania for the purpose of procuring a Loan of money in Holland for the use of that State to ask in this manner your opinion whether my longer Stay in Europe For the purpose abovementioned is likely to be attended with the Success that might be wished. I have already communicated to you my instructions from the President, Speaker of the Assembly, and Council, and have also informed you of the Steps I have taken to comply with their Instructions by every means in my power; It woud be unnecssary to tell you that my endeavours have been altogether unsuccessfull both in Holland and France, and from any thing I can find there is not the least prospect of my Succeeding in procuring Money on Loan for the State of Pennsylvania for a long time to come, if at all in Holland, or indeed from any other part of Europe. Thus disagreably circumstanced if you shoud be of opinion that there is but little or no prospect of my Succeeding in any reasonable time, (and for my own part I am clearly of that opinion) I shall think it my duty to return by the first good opportunity to America and give an account of the Situation of matters in Europe respecting Loans of money.
I hope Sir for your indulgence in the liberty I take with you which nothing but the distress of mind I find myself sinking under coud induce me to do. I am with every Sentiment of Respect & Veneration Dr. Sir Your most Obliged & Obedt. Servant

James Searle

